Citation Nr: 1132949	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for multilevel degenerative arthritis of the low thoracic and lumbar spine (claimed as a back condition), to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for musculoligamentous strain with small subacromial spur, left shoulder, to include as secondary to the service-connected disability of the right knee total arthroplasty.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision, which denied a claim for service connection for multilevel degenerative arthritis of the low thoracic and lumbar spine (claimed as a back condition) and denied a claim for service connection for musculoligamentous strain with small subacromial spur, left shoulder.

In March 2011, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge at the Lincoln, Nebraska RO.  A transcript of this proceeding has been associated with the claims folder.

With regard to the Veteran's back disability claim, the Board notes that this issue has previously been characterized throughout the course of this appeal as a claim for entitlement to service connection for multilevel degenerative arthritis of the low thoracic and lumbar spine (claimed as a back condition), to include as secondary to the service-connected disability of right knee arthroplasty.  However, upon review of the Veteran's statements and testimony, it appears that the Veteran is claiming service connection for a back disability as secondary to his service-connected disabilities of either knee.  As such, the Veteran's claim has been recharacterized accordingly. 

The issue of entitlement to service connection for multilevel degenerative arthritis of the low thoracic and lumbar spine (claimed as a back condition), to include as secondary to service-connected bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 29, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for musculoligamentous strain with small subacromial spur, left shoulder, to include as secondary to the service-connected disability of the right knee total arthroplasty is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for musculoligamentous strain with small subacromial spur, left shoulder, to include as secondary to the service-connected disability of the right knee total arthroplasty by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In the present case, the Veteran has withdrawn his appeal of the issue of entitlement to service connection for musculoligamentous strain with small subacromial spur, left shoulder, to include as secondary to the service-connected disability of the right knee total arthroplasty and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  The withdrawal of the appeal of this claim occurred at his March 29, 2011 hearing before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for musculoligamentous strain with small subacromial spur, left shoulder, to include as secondary to the service-connected disability of the right knee total arthroplasty and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for musculoligamentous strain with small subacromial spur, left shoulder, to include as secondary to the service-connected disability of the right knee total arthroplasty is dismissed.


REMAND

The Veteran is seeking service connection for multilevel degenerative arthritis of the low thoracic and lumbar spine, claimed as a back condition.  Upon review of the evidence, the Board finds that additional development is necessary in order to properly adjudicate this claim.  

Specifically, the Veteran asserted in his January 2008 claim that he has had continuous back pain since his knee replacements.  He claimed that he cannot kneel or squat effectively due to his knee problems and this puts strain on his back.  He also claimed that he will fall due to instability in his right knee and that stress is placed on his back when he attempts to stand up.  At the March 2011 hearing, the Veteran indicated that he has had to adjust his gait because of pain in his knees, which has in turn affected or caused his back disability.   

The Board notes that the Veteran is currently service connected for right knee total arthroplasty with instability; right knee arthritis; left knee medial meniscectomy and total knee arthroplasty with instability; and left knee arthritis.

A review of the available service treatment records reveals that the Veteran was noted in a September 1980 Report of Medical Examination for separation from service as having recurrent upper back pain since September 1980 with no treatment sought.  In a September 1980 Report of Medical History, the Veteran indicated that he had recurrent back pain and it was again noted that he had recurrent upper back pain since September 1980 with no treatment sought.  
 
Post-service, the Board notes that the claims file contains private medical evidence documenting complaints and treatment for back pain.  In a December 1993 private treatment record, the Veteran complained of back and neck stiffness that had been ongoing for a couple of weeks.  He denied any history of injuries but reported that he was doing some heavy work at times and could have done something to his neck and back.  In a December 2004 private medical record, the Veteran complained of lower back pain.  He reported that this has been a problem since his first knee replacement over a year ago.  It was noted that he has now had both knees replaced, and his pain has seemed to steadily worsen and is now constant.  In a July 2005 private medical record, it was noted that the Veteran was evaluated in December 2004 for low back pain and started seeing a chiropractor.  In a September 2005 private medical record from Nebraska Orthopaedic and Sports Medicine, P.C., it was noted that the Veteran began having significant low back pain after doing some landscaping 2 and a half months ago.  It was noted that he tried physical therapy for his low back 7 to 8 months ago with no benefit. 

The Board notes that the Veteran underwent a VA examination in October 2008.  The examiner reviewed the claims file.  The Veteran reported low back pain with an onset date of 2005 or 2006.  The Veteran reported that since his bilateral knee replacements, he has had back pains.  He had a left knee total replacement on October 31, 2003, and a right knee total replacement on September 22, 2004.  He currently complains of left lower center back pains.  Upon examination, the Veteran was diagnosed with disc bulges at L2-3, L4-5, L5-S1, facet joint hypertrophy at all levels with mid to moderate central spinal stenosis, most pronounced at L4-5, neural foraminal stenosis at multiple levels, facet joint hypertrophy right at L5-S1, moderate degenerative change, lumbosacral spine.  The examiner concluded by stating that she could not resolve the Veteran's current low back condition.  The examiner requested an orthopedic evaluation and opinion due to the complexity of his severe spinal conditions and his prior severe bilateral knee degenerative disc disease.  It was noted that, therefore, orthopedics will formulate an opinion regarding his current conditions.  The reasoning for this is that the Veteran had his replacement of the left knee performed on October 31, 2003, and his right knee replacement on September 22, 2004.  X-ray reports of his knees in 2003 showed equal severe bilateral tricompartmental degenerative disc disease.  X-rays of his knees in 2008 showed bilateral knee arthroplasties with no wear or tear or any hardware complications.  The Veteran also is not diagnosed with any back condition with his primary care provider at the Omaha VA.  Only in 2005 (one year after his right total knee arthroplasty and 2 years after his left total knee arthroplasty), he had an MRI of his spine showing generalized disc bulges at L2-L3, L4-5, L5-S1, facet joint hypertrophy at all levels with mid to moderate cental spinal stenosis at these levels most pronounced at L4-5, neural foraminal stenosis at multiple levels due to disc bulging and ligamentous and facet joint hypertrophy and is worse on the right at L5-S1.  X-rays today show moderate degenerative change, lumbosacral spine.  The examiner stated that, with her limited expertise, she cannot make an opinion regarding the Veteran's back condition, as it only was seen and reported with problems 1 and 2 years respectively after his bilateral total knee arthroplasty. 

Subsequently, on October 8, 2008, a VA medical opinion was rendered.  The physician noted that the Veteran underwent a VA examination of the spine on October 1, 2008.  The physician noted that the Veteran underwent total knee arthroplasties for bilateral knees, first on his left in 2004 and then on his right in 2005.  The Veteran reported, since that time, he has felt like his back has become more painful and more debilitating.  He describes pain after any period of immobilization, especially in the morning, with increased pain with flexion/extension activities.  As a result of his total knee arthroplasties, he is able to bend his knees less than previously and feels that he is putting more strain on his back.  He has no history of any specific injuries or traumas to his back.  There is no history of any spine surgeries.  The examiner noted that he reviewed examination findings, as well as visualized his gait while walking in today, and briefly tested flexion/extension and palpated the back.  He also reviewed his spine films, which showed impressive moderate to severe arthritis with degenerative disc disease condition throughout the thoracic and lumbar spine, as well as retrolisthesis and spondylolisthesis, specifically at the L5-S1 level, and L3-L4 and L2-L3 levels.  The examiner diagnosed the Veteran with multilevel degenerative arthritis of the low thoracic and lumbar spine, and retrolisthesis, L3-L4 and spondylolisthesis, L5-S1.  The examiner concluded by noting that the Veteran's examination findings, history, and lumbar spine films are clearly demonstrating a degenerative condition of his lumbar spine with arthritic changes at multiple levels through the thoracic and lumbar levels.  He does not have radiation of symptoms or signs of radiculopathy.  To suggest that the Veteran's lumbar spine is the result of his bilateral knee conditions would requires a degree of speculation, as well as a degree of uncertainty as to whether his changes would be any different should he not have had bilateral total knee arthroplasties.  In addition, the Veteran notes that his pain in his lumbar spine actually started after his total knee arthroplasties, where he states his gait became more normal and he favored his knees less than he did prior to his surgery.  As a result of these findings and a definitive diagnosis for a separate arthritic process in the back, the examiner indicated that he feels it is less likely than not that the Veteran's lumbar spine degenerative changes are the result of his total knee degenerative arthritis and total knee arthroplasties.

In December 2008, an addendum opinion was provided by the same physician who provided the October 8, 2008, opinion.  The physician stated that, in addition, he feels that it would be equally speculative to suggest that the back or shoulder conditions are aggravated by the knee arthroplasties. 

The Board has considered the December 2008 addendum opinion.  Although the VA examiner indicated that it would be speculative to provide an etiological opinion regarding aggravation, an explanation was not provided as to why that was so.  In this regard, the Board has considered the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, as a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  In the Veteran's case, however, the examiner did not explain why he was unable to provide a nexus opinion with regard to aggravation without resorting to speculation.  As such, the Board finds that this issue must be remanded in order to obtain a new VA medical opinion with regard to the question of whether the Veteran's current back disability was caused or aggravated by his active duty service or his service-connected disabilities of either knee.  If it is determined that, to render an opinion would require speculation, the examiner must specifically indicate why it would be speculative to render an opinion and why the Veteran's theories regarding a possible link between his knee disabilities and back disabilities are not considered plausible.

In requesting this opinion, the Board notes that service connection may be granted for a disability that is proximately due to or the result of an established service- connected disability.  38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  As such, in this case, if aggravation is found, the examiner should indicate a baseline of symptomatology related to the Veteran's back disabilities and the level of aggravation of such symptomatology by his service-connected knee disabilities, to the extent practicable.  This is so because the Veteran's claim was filed after the amendment took effect.

Additionally, the Board notes that the Veteran submitted copies of service treatment records that were not included in the service treatment records that VA obtained.  As such, the RO should undertake all means necessary to ensure that all available service treatment records have been requested and associated with the claims file. 

Finally, the Board notes that the Veteran has indicated that he received medical treatment at VA facilities in Lincoln and Omaha.  As such, the RO should take this opportunity to obtain any and all VA treatment records from these facilities that have not yet been associated with the claims file. 

Accordingly, this issue is REMANDED for the following actions:

1.  Undertake all means necessary to ensure that all available service treatment records have been obtained and associated with the claims file. 

2.  Obtain and associate with the claims file any and all relevant VA treatment records from VA facilities in Lincoln and Omaha that have not already been associated with the claims file, including those created since August 2009. 

3.  After all aforementioned records have been obtained to the extent possible, schedule the Veteran for a VA examination in connection with his claim and obtain a medical opinion regarding the etiology of the Veteran's claimed back disabilities.   (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that any of the Veteran's current back disabilities were caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any of the Veteran's current back disabilities were caused or aggravated by a service-connected disability, to specifically include his service-connected bilateral knee disabilities.  To the extent practicable, the examiner should indicate a baseline of symptomatology related to the Veteran's back disabilities and the level of aggravation of such symptomatology by his service-connected knee disabilities, if aggravation is found.  If no causation or aggravation is found, the examiner should provide medical reasoning for rejecting the Veteran's theory/contention.

If it is determined that to render an opinion would require speculation, the examiner must specifically indicate why it would be speculative to render an opinion.  (Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  An opinion should be provided even if some speculation is required.)

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

5.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefit sought on appeal remains denied, he and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


